Title: 1772. Decr. 24. Thurdsday.
From: Adams, John
To: 


       Major Martin, Mr. Blowers and Mr. Williams dined with me—all agreable.
       This Day I heard that Mr. Hancock had purchased 20 Writs of Mr. Goldthwait, for this Court, of Mr. S. Quincy.—Oh the Mutability of the legal, commercial, social, political, as well as material World! For about 3 or 4 Years I have done all Mr. Hancocks Business, and have waded through wearisome, anxious Days and Nights, in his Defence.— But Farewell!—
      